                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION AT LEXINGTON

CIVIL ACTION NO. 2019-466–WOB-HAI

WILLIAM M. HENRY                                      PETITIONER

VS.                              ORDER

KENTUCKY DEPT. OF CORRECTIONS                         RESPONDENT


      This matter is before the Court on the Recommended

Disposition and Order of the United States Magistrate Judge

(Doc. 11), and having considered de novo those objections filed

thereto by plaintiff (Doc. 12), and the court being advised,

      IT IS ORDERED that the Report and Recommendation be, and it

hereby is, adopted as the finding of fact and conclusions of law

of this court; that the petition for a writ of habeas corpus

under 28 U.S.C. § 2254 (Doc. 1) be, and it hereby is, dismissed

and his “Motion for Relief from Judgment” (Doc. 10) be, and is

hereby denied. No certificate of appealability shall issue

herein. A separate judgment shall enter concurrently herewith.


      This 22nd day of January, 2020.
